Dismissed and Memorandum Opinion filed May 8, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00326-CR

                 DIAMOND RENEE GUILLORY, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1280013

                 MEMORANDUM                     OPINION


      On October 18, 2010, the trial court signed an order of deferred adjudication
on appellant’s guilty plea to the offense of aggravated assault of a family member.
The State subsequently filed a motion to adjudicate appellant’s guilt, and on March
7, 2014, the trial court adjudicated appellant’s guilt and sentenced appellant to
confinement for four years in the Institutional Division of the Texas Department of
Criminal Justice. No timely motion for new trial was filed. Appellant’s notice of
appeal was not filed until April 16, 2014.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2
3